3:16-cv-00695-FDW-DCK Document 94-26 Filed 11/14/18 Page
                                    9/89-L€t/ \008)
                                  r3 aaryllor sn fiec   ro
                                    Iuoc'qoogNVI
                            llsp'Sopteo aarg e tsanber ol ro
                          '51ya rnoqe uolleruJoJur aroru roC
         'leuoneuJalul lpnrg arnrducg lrlor{}E3 pu? .sasJno3 lrloqleJ
       'ssa.r4 rcrpaueg ruresopnlrur slulrdrur ratsrs 'poolg snor)erd
       aqr Jo &ruraterjuo) eqr pue '$loog SJV 'ssard uueurnaN
       '51yg Sulpnpur 'slulrdrur pralas rapun sagsllqnd NVJ
                                             'rlro3'loor{f   sauoHNVI   ]E Parnl
       -EaJ sr saf,rnosar Surloogoseuoq pue         leuontfnpe Jo au{ S,NVI
       'stures ar{t
                    Jo sa rT eqr pue lgde.rSolq ',fiorsrq 'p.rnreuradns aqr
       pue ralerd 'auulfop pue l8oloaql apnlfur seere lcafqns repdo4
       'qooq pue 'salQI[I 'sraploog 00g uerp erou           sar{srlqnd NVI
                     'srepeeJJo uoneraueS.^ ou e ot qrrtC erp puaJep        pur
       qreet ol sanunuor 11y1lepo1 'ssard llrpeuag ]urES lq palnboe
       sen NVI g00Z uI 'r{rrnq3 er{t ol lueu narp pue r{rrcC agl
       Jo srrsself rear8 aqr az'qe rdaq 51y1 ,irorsrq ur tueurour I?fnuf
       E tV 'r{lJnq3 lrlor{ttJ er{r  Jo suortrpEJl pcr8rn:r1 pue ,lentlrl
       -letur 'lenrurds aqr aa-rasefi   ot 7961ur
                                                pepunoJ ser\ $loog NVI
          'r{rlEc   rno   qrllN   rsn{ ue3 no    raqsrlgnd aqr sr   qoog NVJ
                      S)OO[I .NVJ
           A Great course From                WCnfgOLIC                   COIRSES



                                   Chr i stian       Sp   ir itu   alit y :
                                  A Historical Study of Prayer,
                                  Detachment, and Love of God

   Taught by Monica Migliorino Miller, Ph.D.


   Through taking a look at the history of Christian spirituality,
   one ultimately comes to a deeper understanding of man's proper
   relation to God, and how he ought to respond to God's love.
   In addition to the doctrinal and theological history of the Catholic faith, it is essential tha:
   we add the history of Christian      spirituality-namely the very way that Christians   have
   made their personal response to the God who reveals Himself to His people through and
   in fesus Christ. This course surveys important spiritual movements, the rich diversity oi
   spiritual insight that has marked the history of Christianity starting from the early Deser.
   Fathers, the founding of the great religious orders, Christian mysticism, 19th and 20th
   century Catholic spiritual contributions, and more.


   Course Lectures (30 min. per lecture)
   l. The Bond between God and Man
   2.   |ourneying Back to God
   3.   Learning Detachment
   4.   Learning from the Benedictine Tradition
   5.   Learning from the Franciscan Tradition
   6.   Learning to Pray
   T.Learning from the Carmelites
   8. True   Christian Piety


   Course I,tro. C20201    .   Available Formats include: 4 DVD Set, 4 Audio CD Set,
   Video Download, Audio Download, Group Study Edition


se 3:16-cv-00695-FDW-DCK Document 94-26 Filed 11/14/18 Page 2 o
e 3:16-cv-00695-FDW-DCK Document 94-26 Filed 11/14/18 Page 3
                                                uox1lpfl   [png 4no]g ,paophtoQ orpnv      'pDolut LoQ oapxA
                   'PS QJ olpnv          ,   'las QAe   , :apnpw sloturoil aIqoUa^V .             .oN asrnoJ
                                                                                         L0€0€J
                                                                               pauJee-J suossa.J elqenlB^'g
                                                                                   luaurSeJc uerroleJnw
                                                                              aql pue snsetu?c .sneeuaJl ./
                                                                        rusrrrlsouDJo lPerqI llrPg eql       .g
                                                                            sledsoD aqlJo dl{rqerlou a{{l.9
                                                                          uqol puB DIn'JJo sledsoD ar{I .t
                                                                                                       eqf   .€
                                                                     Irew   puP M3r{llPW Jo sladsoD
                                                           suorlelsue{ rorew reqtro pue lur8?n}des aql       .z
                                                                          lueuelsaJ.eraN er{}Jo rnoJ V .I
                                                                   (arnpal rad .upr 0€) sarnpaT asrno3
                                                                   'uoueJ luawelseJ
   uorle-rrasard pue uorlepuroJ eril ur a10.r                                           ^\aNaql Jo
                                              1e.r3e1ur srrrrnr{J lllor{18:) ar{l re^oJsrp 1p.n nod
     'uort:ppp uI 'slue^e Ielrrolsrr{Jo slunof,Je
                                                  IBnllBJ se sladsog rnoJ er{lJo dceurqlSal aql
    pue 'lua(trelsal      .4'\.eN
                          aql urroJ o1 papdruoc are,tt s{ooq LZ eql trqwpue.{roq .sralrr^{ aql
    uae,\[aq sdrqsuorS.ela"r arpJo slrclap'saruanl+ur             rrar{} pue }uaujE}sal      ar{lJo
                                                        Ierntrln]
  qooq aqr lo ,r.3010uorqr aql ]noqE urBa'J 'poD prola lrluaqlne aql ureruol $looq      ^reN
                                                     Jo                                      asaql
   .troul   e-\1
             -\roq pu? aJeM sJalrr,{r eql oq.e{ Burlea,ta; .luaue}sal ,ltaN er{lJo Burpuels,rapun
               re:ra:8   e apr,r.o,rd   ol r{fJeasar e^rsualxe uo s.rerp Jellrw   JossaJoJd .asJnof, srr{l uJ
                    .urIH uI a^aIaq ol pessaJord
                                                 lsrg oq^t asoqlJo sEuplr^4, eql
              tm-iIlrsdruap dq snsel q qIIBJ rnod uadaep dlaq p,r.r asrnof, srrr
                                                            'O'qd .raIII tr oupo11t1ry erluopg,(q   lqtnel
     arntdlrrs panos ol uo!4lpoq pro
      utot{ spdsog aW {o luawdopnae
            aql :uou0J luauo$al                                 nLa^I   aw
       S3SU"lOl                 IIIOHIVJ t                          u,tori asrnoJ walu            v
                                      TAN.CLASSICS
                                       A collection of thefinest literature
                                           in the Catholic tradition.




    978-0-89555-227 -3     978-0-89555-l 54-2           978-0-89555- 1 55-9


        Our TAN Classics collection is a well-balanced sampling
            of the finest literature in the Catholic tradition.




   978-0-89555-230-3      9'78-0-89555-228-0           978-0-89555-15 1 -1




                          rAN.BooKS
se 3:16-cv-00695-FDW-DCK Document 94-26 Filed 11/14/18 Page 4 o
                         @
e 3:16-cv-00695-FDW-DCK Document 94-26 Filed 11/14/18 Page 5
                            ruoc's{oogNvl ls       sn      llsl^
        6-9ZZ-99968-0-816            8-29 r -99968-0-8[6           9-927,-s9968-0-816
      'serqdeJSolq snolueJ pu€ ses4€e4                      eqtr
                                       Ieclqdosop{d'slures
            s>lro.rvr                                     eqJ
       Jo        lenlurds peqsrn8u4srp sepnlcu uollcelloc
                                     8-6tI -99968-0-8t6            9-99 I -99S68-0-816
         E-66   I-9E968-0-8r6
           Spread the Faith with


                            TAN.BOOKS
                            A Division of Saint Benedict   Press.   LLC


           ThN books are powerful tools for   evangelization. They lift the
           mind to God and change lives. Millions of readers have found in
           TAN books and booklets an effective way to teach and defend
           the Faith, soften hearts, and grow in prayer and holiness oflife.

           Throughout history the faithful have distributed Catholic litera-
           ture and sacramentals to save souls. St. Francis de Sales passed
           out his own pamphlets to win back those who had abandoned
           the Faith. Countless others have distributed the Miraculous
           Medal to prompt conversions and inspire deeper devotion to
           God. Our customers use TAN books in that same spirit.

           If you have been helped by this or another TAN title, share
           it with others. Become a TAN Missionary and share our life
           changing books and booklets with your family, friends and com-
           munity. \fe'll help by providing special discounts for books and
           booklets purchased in quantity for purposes of evangelization.
           \frite or call us for additional details.




                                    TAN Boola
                        Attn: T?{N Missionaries Department
                                  PO Box 410487
                               Charlotte. NC 28241


                              Toll-free (80U 437
                                              -587 6
                           missionaries @TANBools. com



se 3:16-cv-00695-FDW-DCK Document 94-26 Filed 11/14/18 Page 6
